Illinois Official Reports

                                         Appellate Court



                       John T. Doyle Trust v. Country Mutual Insurance Co.,
                                     2014 IL App (2d) 121238



Appellate Court              THE JOHN T. DOYLE TRUST, KEVIN C. DOYLE, MICHAEL W.
Caption                      DOYLE, and PAMELA DOYLE, Plaintiffs and Counterdefendants-
                             Appellees and Cross-Appellants, v. COUNTRY MUTUAL
                             INSURANCE COMPANY, Defendant and Counterplaintiff-
                             Appellant and Cross-Appellee (Christian K. Narkiewicz-Lane,
                             Defendant and Counterdefendant).


District & No.               Second District
                             Docket No. 2-12-1238

                             March 26, 2014
Filed


Held                         Defendant, an insurance company that denied coverage to plaintiffs by
(Note: This syllabus         refusing to defend or indemnify them in a wrongful eviction civil
constitutes no part of the   action, had a duty to defend plaintiffs according to the plain meaning
opinion of the court but     of their policy, but the trial court did not abuse its discretion in
has been prepared by the     denying imposition of sanctions, under section 155 of the Insurance
Reporter of Decisions        Code, on defendant at summary judgment proceedings for erroneously
for the convenience of       denying coverage, since defendant reasonably believed that the policy
the reader.)                 did not cover the wrongful eviction.




Decision Under               Appeal from the Circuit Court of Jo Daviess County, No. 11-MR-27;
Review                       the Hon. Val Gunnarsson, Judge, presiding.



Judgment                     Affirmed.
     Counsel on               Keith G. Carlson, of Carlson Law Offices, of Chicago, for appellant.
     Appeal
                              Thomas F. Lucas and Kelly E. Parkey, both of McKenna Storer, of
                              Chicago, for appellees.




     Panel                    JUSTICE HUTCHINSON delivered the judgment of the court, with
                              opinion.
                              Presiding Justice Burke and Justice Jorgensen concurred in the
                              judgment and opinion.




                                                OPINION

¶1          In 2004, plaintiffs, the John T. Doyle Trust, Kevin C. Doyle, Michael W. Doyle, and
       Pamela Doyle (collectively, the Doyles), leased space to defendant Christian K.
       Narkiewicz-Lane. During the lease term, the Doyles sold the leased premises and in the
       process, removed Christian’s personal items. As a result, Christian filed a lawsuit against the
       Doyles in federal district court (the federal lawsuit). The Doyles requested that defendant
       Country Mutual Insurance Company defend and indemnify, pursuant to their insurance policy.
       Country Mutual denied having an obligation to defend or indemnify.
¶2          Thereafter, the Doyles brought a complaint in the circuit court of Jo Daviess County for a
       declaratory judgment against Country Mutual. The trial court granted the Doyles’ motion for a
       judgment on the pleadings, finding that Country Mutual had a duty to defend the Doyles in the
       federal lawsuit. The trial court subsequently denied the Doyles’ motion for summary judgment
       with respect to whether Country Mutual should be sanctioned pursuant to section 155 of the
       Illinois Insurance Code (the Insurance Code) (see 215 ILCS 5/155 (West 2010)). Pursuant to
       Illinois Supreme Court Rule 304(a) (eff. Feb. 26, 2010), Country Mutual appeals the trial
       court’s grant of the Doyles’ motion for a judgment on the pleadings, contending that the trial
       court erred in determining that it had a duty to defend the Doyles in the federal lawsuit. The
       Doyles cross-appeal, contending that the trial court erred in denying their motion for sanctions
       against Country Mutual. We affirm.

¶3                                            I. Background
¶4         The record reflects that the John T. Doyle Trust owns a building located at 125 South Main
       Street in Galena (the premises). Kevin C. Doyle and Michael W. Doyle are cotrustees and
       beneficiaries of the trust. Pamela Doyle shares responsibility for managing the trust. Country
       Mutual is a company authorized to issue insurance policies in Illinois. Christian is an architect,
       painter, and sculptor who maintains residences in Galena, Chicago, and Greece.
¶5         In 2004, Christian leased the property from the Doyles to use as a rent storage and work
       space. The leased property was located on the second floor of a two-story brick building. In

                                                   -2-
     2010, the Doyles sold the premises and, on July 20, 2010, removed Christian’s personal items
     from the premises without his permission, placing those items either in a garbage dump or in
     storage. The items included artwork that Christian had created over his lifetime.
¶6       Thereafter, Christian filed the federal lawsuit, claiming a violation of the Visual Artists
     Rights Act of 1990 (17 U.S.C. § 106A (2006)), conversion, and a violation of the Illinois
     Forcible Entry and Detainer Act (735 ILCS 5/9-101 et seq. (West 2010)). Among other
     allegations, Christian alleged that the Doyles knew that he had a valid lease to rent the property
     but evicted him in July 2010 without providing written notice or filing an eviction complaint
     pursuant to the Forcible Entry and Detainer Act. Christian alleged that the Doyles destroyed
     his personal items when evicting him and had failed to compensate him for the value of those
     items. After the federal lawsuit commenced, the Doyles notified Country Mutual of Christian’s
     claims and requested that it defend and indemnify pursuant to their insurance policy. That
     policy provided in relevant part:
             “Section II–Liability
                 A. Coverages
                     1. Business Liability
                         a. We will pay those sums that the insured becomes legally obligated to pay
                     as damages because of ‘bodily injury’, ‘property damage’, or ‘personal and
                     advertising injury’ to which this insurance applies. We will have the right and
                     duty to defend the insured against any ‘suit’ seeking those damages. However,
                     we will have no duty to defend the insured against any ‘suit’ seeking damages
                     for ‘bodily injury’, ‘property damage’, or ‘personal and advertising injury’, to
                     which this insurance does not apply. We may at our discretion, investigate any
                     ‘occurrence’ and settle any claim or ‘suit’ that may result.”
     With respect to coverage exclusions, the policy provided:
             “Exclusions
                 1. Applicable To Business Liability Coverage
                     This insurance does not apply to:
                         a. Expected or Intended Injury
                             ‘Bodily injury’ or ‘property damage’ expected or intended from the
                         standpoint of the insured. This exclusion does not apply to ‘bodily injury’
                         resulting from the use of reasonable force to protect persons or property.
                                                  ***
                         k. Damage To Property
                             ***
                             (2) Premises you sell, give away, or abandon, if the ‘property damage’
                         arises out of any part of those premises;
                             ***
                             (4) Personal property in the care, custody or control of the insured;
                                                  ***
                         p. Personal and Advertising Injury
                             ‘Personal and advertising injury’:
                             (1) Caused by or at the direction of the insured with the knowledge that
                         the act would violate the rights of another and would inflict ‘personal
                         advertising injury’;

                                                 -3-
                                                     ***
                                (6) Arising out of a breach of contract, except an implied contract to use
                           another’s advertising idea in your ‘advertisement.’ ”
     The policy contained the following definitions:
                  “F. Liability and Medical Expenses Definitions
                                                     ***
                      (14) ‘Personal and advertising injury’ means injury, including consequential
                  ‘bodily injury’, arising out of one or more of the following offenses:
                                                     ***
                           c. the wrongful eviction from, wrongful entry into, or invasion of the right
                      of private occupancy of a room, dwelling or premises that a person occupies,
                      committed by or on behalf of its owner, landlord or lessor;
                                                     ***
                      (17) Property damage means:
                           a. Physical injury to tangible property, including all resulting loss of use of
                      that property. All such loss of use shall be deemed to occur at the time of the
                      physical injury that caused it; or
                           b. Loss of use of tangible property that is not physically injured. All such
                      loss of use shall be deemed to occur at the time of the ‘occurrence’ that caused
                      it.”
     Country Mutual denied coverage and, as a result, the Doyles retained counsel in the federal
     lawsuit, incurring attorney fees and costs.
¶7        On August 26, 2011, the Doyles brought the current matter in state court. Count I of their
     complaint alleged that Country Mutual breached its duty to defend or indemnify pursuant to
     the insurance policy. The Doyles sought a declaratory judgment that Country Mutual had a
     duty to defend or indemnify the Doyles in the federal lawsuit and must reimburse them for the
     attorney fees and costs they incurred and pay any judgment or settlement resulting from that
     lawsuit. Count II alleged that Country Mutual was estopped from raising coverage defenses.
     Count III alleged that Country Mutual “wrongfully, unreasonably, and vexatiously” refused to
     defend the Doyles in the federal lawsuit, warranting sanctions pursuant to section 155 of the
     Insurance Code.
¶8        On September 19, 2011, Country Mutual filed a counterclaim for declaratory judgment,
     requesting a finding that the Doyles did not qualify as insureds pursuant to the insurance
     policy. On October 27, 2011, the Doyles filed a motion for a judgment on the pleadings
     pursuant to section 2-615(e) of the Code of Civil Procedure (Code) (735 ILCS 5/2-615(e)
     (West 2010)). On December 12, 2011, Country Mutual filed its response to the Doyles’ motion
     for a judgment on the pleadings and also filed a motion for summary judgment. On June 4,
     2012, following a hearing, the trial court entered an order granting the Doyles’ motion for a
     judgment on the pleadings on their duty-to-defend count, finding that Country Mutual had a
     duty to defend the Doyles in the federal lawsuit. The trial court denied Country Mutual’s
     motion for summary judgment.
¶9        On July 17, 2012, the Doyles filed a motion for summary judgment with respect to count
     III of their complaint. On October 2, 2012, the trial court entered an order denying the motion.
     The trial court granted the Doyles’ motion to voluntarily dismiss count II of their complaint
     without prejudice and further found that there was “no just reason to delay enforcement or

                                                   -4-
       appeal of this order and the order of June 4, 2012.” See Ill. S. Ct. R. 304(a) (eff. Feb. 26, 2010).
       Country Mutual filed its notice of appeal on November 2, 2012, and the Doyles filed a
       cross-appeal on November 6, 2012.

¶ 10                                           II. Discussion
¶ 11                               A. Country Mutual’s Duty to Defend
¶ 12       The first issue on appeal is whether the trial court erred in granting the Doyles’ motion for
       a judgment on the pleadings and concluding that Country Mutual had a duty to defend the
       Doyles in the federal lawsuit. Country Mutual argues that the federal lawsuit did not contain
       any allegations of bodily injury, property damage, personal injury, or advertising damage.
       Country Mutual further argues that, even if the policy covered property damage resulting from
       a wrongful eviction, the policy’s exclusions apply. Countering, the Doyles argue that Country
       Mutual had a duty to defend them in the federal lawsuit pursuant to the policy’s plain language.
       The Doyles emphasize that the policy provided liability coverage for “personal and advertising
       injury,” which the policy defined in part as “the wrongful eviction from, wrongful entry into,
       or invasion of the right of private occupancy of a room, dwelling, or premises that a person
       occupies, committed by or on behalf of its owner, landlord or lessor.” The Doyles maintain that
       the policy phrase “wrongful eviction” covered the allegations Christian made against them in
       the federal lawsuit.
¶ 13       Section 2-615(e) of the Code provides that “[a]ny party may seasonably move for
       judgment on the pleadings.” 735 ILCS 5/2-615(e) (West 2010). A motion for judgment on the
       pleadings requires the trial court to examine the pleadings so as to determine whether there is
       an issue of fact or, conversely, whether the controversy can be resolved as a matter of law.
       Crestview Builders, Inc. v. Noggle Family Ltd. Partnership, 352 Ill. App. 3d 1182, 1184-85
       (2004). In ruling on such a motion, the trial court may consider only facts apparent from the
       face of the pleadings, matters subject to judicial notice, and judicial admissions. M.A.K. v.
       Rush-Presbyterian-St. Luke’s Medical Center, 198 Ill. 2d 249, 255 (2001). The trial court must
       construe the evidence strictly against the moving party and liberally in favor of the nonmoving
       party. McCall v. Devine, 334 Ill. App. 3d 192, 198 (2002). Our review of a decision to grant a
       motion on the pleadings is de novo. Id.
¶ 14       “In construing an insurance policy, we must ascertain and give effect to the intentions of
       the parties, as expressed in the policy language.” West American Insurance Co. v. Yorkville
       National Bank, 238 Ill. 2d 177, 184 (2010). A court must construe the policy as a whole, taking
       into account the type of insurance purchased, the nature of the risks involved, and the overall
       purpose of the contract. Pekin Insurance Co. v. Precision Dose, Inc., 2012 IL App (2d)
       110195, ¶ 31. Unambiguous words are given their plain, ordinary, and popular meanings; and
       we will narrowly read a policy provision purporting to exclude or limit coverage, applying
       such a provision only where its terms are clear, definite, and specific. Burcham v. West Bend
       Mutual Insurance Co., 2011 IL App (2d) 101035, ¶ 11. An ambiguous policy provision will be
       construed liberally in favor of coverage. Id. (citing Founders Insurance Co. v. Munoz, 237 Ill.
       2d 424, 433 (2010)).
¶ 15       In this case, Country Mutual had a duty to defend the Doyles in the federal lawsuit pursuant
       to the policy’s “personal and advertising injury” coverage provision. Christian’s complaint in
       the federal lawsuit alleged that the Doyles violated the Illinois Forcible Entry and Detainer Act
       by evicting Christian and disposing of his personal items. Christian further alleged that the
       Doyles did not compensate him for the value of those items. Section F.14(c) of the policy
                                                    -5-
       specified personal and advertising injury as including “wrongful eviction from, wrongful entry
       into, or invasion of the right of private occupancy of a room, dwelling, or premises that a
       person occupies, committed by or on behalf of its owner, landlord or lessor.” (Emphasis
       added.) As the United States Court of Appeals for the Seventh Circuit has noted, the “plain and
       ordinary” meaning of “eviction” is “actions taken by landlords with the intent to deprive
       tenants of their right to occupy or enjoy leased premises.” Pipefitters Welfare Educational
       Fund v. Westchester Fire Insurance Co., 976 F.2d 1037, 1040 (7th Cir. 1992) (citing Zion
       Industries, Inc. v. Loy, 46 Ill. App. 3d 902 (1977)); see also Black’s Law Dictionary 594 (8th
       ed. 2004) (defining “eviction” as “[t]he act or process of legally dispossessing a person of land
       or rental property”). Thus, the essence of an eviction is a landlord taking actions with the intent
       of dispossessing a tenant of rental property and, therefore, is not limited to physical injury to a
       person. As a result, although the policy listed wrongful eviction under the “personal and
       advertising injury” provision, because the plain and ordinary meaning of “eviction” is to
       deprive a tenant of the right to enjoy leased premises, we conclude that the policy provision
       included coverage for property damage resulting from dispossessing Christian of rental
       property.
¶ 16        Country Mutual’s reliance on Allstate Insurance Co. v. Amato, 372 Ill. App. 3d 139 (2007),
       is unavailing. In that case, the plaintiff provided an umbrella insurance policy to the defendant.
       Id. at 140. The policy defined “personal injury” as including:
                    “(a) false arrest; imprisonment; wrongful detention;
                    (b) wrongful entry; invasion of rights of occupancy;
                    (c) libel, slander, humiliation, defamation of character; invasion of rights of
               privacy.” Id. at 141.
       The trial court granted summary judgment in the plaintiff’s favor, concluding that the plaintiff
       did not have a duty to defend the defendant, because the underlying complaint alleged
       wrongful detention of property but the policy covered only wrongful detention of a person. Id.
       at 142.
¶ 17        The reviewing court affirmed, concluding that “wrongful detention” as it was defined in
       the policy unambiguously referred to wrongfully detaining a person, not wrongfully detaining
       property. Id. at 144. The reviewing court reasoned that, by placing “wrongful detention” in the
       same category as “false arrest” and “imprisonment,” two terms that were directly related to the
       restraint of a person, it “[was] clear” that the language was intended to mean wrongful restraint
       of a person, not property. Id. The reviewing court further concluded that, because the policy
       specifically covered “property damage” elsewhere, it would be “more logical” for wrongful
       detention to have been mentioned under the “property damage” section if the parties intended
       it to apply to property damage. Id.
¶ 18        While we are cognizant of the reasoning in Amato, we do not find it persuasive. There, the
       policy provision in question involved “wrongful detention,” which could independently
       happen to either a person or property. Here, the policy provision provided coverage for a
       wrongful eviction, which as noted above is commonly defined as depriving a tenant of the right
       to enjoy leased premises. See Pipefitters Welfare Educational Fund, 976 F.2d at 1040.
       Removing Christian’s personal items certainly was one method to deprive him of his right to
       enjoy the leased premises. If the parties intended to limit the commonly understood definition
       of “eviction” to include only wrongfully evicting a person and not property, they could have
       added express language in the policy to reflect that intent. See Lee v. Allstate Life Insurance

                                                    -6-
       Co., 361 Ill. App. 3d 970, 979 (2005) (noting that a presumption exists against provisions that
       could have easily been included in a contract but were not). The parties did not do so. We
       refuse to restrict the definition of “eviction” to include only physical harm to a person merely
       because the policy listed that phrase under “personal and advertising injury” as opposed to
       under “property damage.” In any event, to the extent that an ambiguity was created by listing
       “wrongful eviction” under “personal and advertising injury,” and not under “property
       damage,” we must construe that ambiguity liberally in favor of the Doyles. See Burcham, 2011
       IL App (2d) 101035, ¶ 11.
¶ 19       Finally, we reject Country Mutual’s argument that two of the policy’s exclusions apply.
       Country Mutual first argues that, because Christian’s allegations in the federal lawsuit
       involved the Doyles violating the lease terms by wrongfully evicting him, the policy’s
       breach-of-contract exclusion applies. We recognize that leases are contracts. See Williams v.
       Nagel, 162 Ill. 2d 542, 555 (1994) (“A lease is a contract between landlord and tenant.”). We
       are further cognizant that situations could arise where a wrongful eviction does not involve a
       lease. Nonetheless, we find the policy’s breach-of-contract exclusion too vague to be
       enforceable here. When determining whether the policy’s coverage was “clear, specific, and
       definite,” the question is whether the average person, for whom the policy was written, would
       reasonably understand that coverage for a wrongful eviction would be limited to a wrongful
       eviction where no lease agreement is involved. See Gillen v. State Farm Mutual Automobile
       Insurance Co., 215 Ill. 2d 381, 395 (2005) (“[T]he issue is whether the average person, for
       whom the policy is written, would reasonably understand that [the insurer’s] liability for
       uninsured-motorist coverage would be limited for payments made pursuant to section 22-306
       of the Pension Code and implementing municipal ordinance.”). The answer is no. As noted
       above, the plain and ordinary meaning of “eviction” is “actions taken by landlords with the
       intent to deprive tenants of their right to occupy or enjoy leased premises.” (Emphasis added.)
       Pipefitters Welfare Educational Fund, 976 F.2d at 1040. We do not believe that generically
       excluding coverage for a breach of contract would convey to the average, normal, and
       reasonable person that a wrongful eviction involving a lease agreement would be excluded
       from coverage. See Gillen, 215 Ill. 2d at 395.
¶ 20       Further, even if we were to conclude that the exclusion was sufficiently clear, specific, and
       definite, Country Mutual’s interpretation results in an ambiguity. In other words, construing
       the breach-of-contract exclusion to apply to wrongful evictions involving leases would
       compete with the equally reasonable construction that all wrongful evictions, regardless of
       whether a lease agreement is involved, would be covered. “ ‘Where competing reasonable
       interpretations of a policy exist, a court is not permitted to choose which interpretation it will
       follow. *** Rather, in such circumstances, the court must construe the policy in favor of the
       insured and against the insurer that drafted the policy.’ ” Id. at 396 (quoting Employers
       Insurance of Wausau v. Ehlco Liquidating Trust, 186 Ill. 2d 127, 141 (1999)).
¶ 21       For similar reasons, we reject Country Mutual’s second argument, invoking the policy’s
       exclusion of coverage for bodily injury or property damage expected or intended from the
       standpoint of the insured. If we were to hold that the policy did not cover wrongful
       evictions–despite the policy expressly listing “wrongful eviction”–because the resulting harm
       was “expected or intended from the standpoint of the insured,” two reasonable and competing
       interpretations of the policy would exist. Again, if the policy contains competing
       interpretations, and both interpretations are reasonable, we must construe the policy in favor of
       the insured. See id.
                                                   -7-
¶ 22      In sum, by listing “wrongful eviction” under the policy’s “personal and advertising injury”
       provision, the parties did not intend to limit the plain and ordinary meaning of “eviction” to
       cover only physical harm to a person. Accordingly, because Christian alleged in the federal
       lawsuit that his personal items were damaged as a result of the Doyles’ wrongfully evicting
       him, Country Mutual had a duty to defend the Doyles in that proceeding.

¶ 23                                    B. The Doyles’ Cross-Appeal
¶ 24        In their cross-appeal, the Doyles contend that the trial court erred in denying their motion
       for summary judgment on their claim alleging that Country Mutual should be sanctioned
       pursuant to section 155 of the Insurance Code.
¶ 25        Before reaching the merits, we briefly address whether we have jurisdiction over the
       Doyles’s cross-appeal. See Department of Healthcare & Family Services v. Cortez, 2012 IL
       App (2d) 120502, ¶ 7 (noting that a reviewing court has a duty to consider sua sponte whether
       it has jurisdiction and must dismiss an appeal if jurisdiction is lacking). Generally, the denial of
       a motion for summary judgment is not appealable, because such an order is interlocutory.
       Clark v. Children’s Memorial Hospital, 2011 IL 108656, ¶ 119. However, in Clark, our
       supreme court held that because the trial court’s order disposed of all issues in the case, and
       pursuant to principles of judicial economy, it could properly review a trial court’s denial of a
       motion for summary judgment. Id. ¶¶ 119-20.
¶ 26        In this case, although the Doyles are appealing from the trial court’s denial of their motion
       for summary judgment, the trial court’s October 2, 2012, order disposed of all pending matters.
       Specifically, that order reflected that the trial court had previously granted the Doyles’ a
       declaratory judgment that Country Mutual had a duty to defend. The order further provided
       that the Doyles voluntarily dismissed count II of their complaint and it denied the Doyles’
       motion for summary judgment with respect to sanctions pursuant to section 155 of the
       Insurance Code. Further, during the hearing the Doyles advised the trial court on the record
       that they would not “do discovery on [their claim for section 155 sanctions] or go forward”
       once the trial court denied their summary judgment motion. Thus, because the trial court’s
       order disposed of all issues in this case, and pursuant to principles of judicial economy, we will
       review the Doyles’ contention. See id.
¶ 27        Turning to the merits, “[t]he purpose of summary judgment is to determine whether a
       genuine issue of material fact exists, not to try a question of fact.” Thompson v. Gordon, 241
       Ill. 2d 428, 438 (2011). Summary judgment is proper if, and only if, the pleadings, depositions,
       admissions, affidavits, and other relevant matters on file show that no genuine issue of material
       fact exists and that the movant is entitled to judgment as a matter of law. Chubb Insurance Co.
       v. DeChambre, 349 Ill. App. 3d 56, 59 (2004) (citing Prowell v. Loretto Hospital, 339 Ill. App.
       3d 817, 822 (2003)). In determining whether a genuine issue of material fact exists, we must
       construe the documents on file strictly against the movant and liberally in favor of the
       nonmoving party. Id.
¶ 28        Section 155 of the Insurance Code allows for an award of attorney fees and costs for an
       insurer’s “unreasonable and vexatious” refusal to comply with its policy obligations. (Internal
       quotation marks omitted.) Auto-Owners Insurance Co. v. Yocum, 2013 IL App (2d) 111267,
       ¶ 28. However, an insurer will not be liable for fees and costs merely because it litigated and
       lost the issue of insurance coverage; that is, if a bona fide dispute existed regarding insurance
       coverage, the insurer’s delay in settling a claim does not violate section 155. American States

                                                    -8-
       Insurance Co. v. CFM Construction Co., 398 Ill. App. 3d 994, 1003 (2010). “A trial court must
       consider the totality of the circumstances, including the insurer’s attitude, whether the insured
       was forced to sue to recover, and whether the insured was deprived of the use of her or his
       property.” Id.
¶ 29        The parties dispute the applicable standard of review. Citing West American Insurance Co.
       v. J.R. Construction Co., 334 Ill. App. 3d 75 (2002), the Doyles argue that a reviewing court
       should apply the abuse-of-discretion standard of review to a trial court’s ruling on section 155
       sanctions following a trial during which testimony and documentary evidence was considered,
       but that, when a trial court denies section 155 sanctions at summary judgment, the de novo
       standard of review applies. Country Mutual argues that we should review the trial court’s
       ruling for an abuse of discretion, the standard of review commonly applied to a trial court’s
       decision to grant or deny sanctions pursuant to section 155.
¶ 30        We decline to follow West American Insurance Co. More recent case law has addressed the
       appropriate standard of review for a trial court’s ruling on section 155 sanctions at summary
       judgment. See West Bend Mutual Insurance v. Norton, 406 Ill. App. 3d 741, 744 (2010) (citing
       Gaston v. Founders Insurance Co., 365 Ill. App. 3d 303, 325 (2006)); CFM Construction, 398
       Ill. App. 3d at 1004 (applying the abuse-of-discretion standard of review when reviewing a
       denial of section 155 sanctions at summary judgment). Further, we note that the trial court
       drew on its knowledge of the proceedings in deciding that the facts presented did not warrant
       sanctions. See West Bend, 406 Ill. App. 3d at 744. Accordingly, pursuant to West Bend,
       Gaston, and CFM Construction, we will review the trial court’s ruling for an abuse of
       discretion. “An abuse of discretion will be found where no reasonable person would take the
       view adopted by the trial court.” Dawdy v. Union Pacific R.R. Co., 207 Ill. 2d 167, 177 (2003).
¶ 31        In this case, the trial court did not abuse its discretion in denying the Doyles’ request for
       section 155 sanctions. As discussed above, whether Country Mutual had a duty to defend the
       Doyles in the federal lawsuit hinged on whether the term “wrongful eviction” encompassed
       harm to Christian’s personal items. While we ultimately concluded that the plain and ordinary
       meaning of the term “eviction” includes harm to a tenant’s personal property, Country Mutual
       reasonably believed that the policy did not cover such harm. While we did not find Amato
       persuasive, that case clearly provided Country Mutual with a bona fide reason to challenge
       coverage. See CFM Construction, 398 Ill. App. 3d at 1003 (defining “bona fide” as “real,
       actual, genuine, and not feigned” (internal quotation marks omitted)); see also Yocum, 2013 IL
       App (2d) 111267, ¶ 31 (holding that a trial court did not abuse its discretion in declining to
       impose section 155 sanctions, despite the insurance company erroneously denying coverage).

¶ 32                                     III. Conclusion
¶ 33      For the foregoing reasons, we affirm the judgment of the circuit court of Jo Daviess
       County.

¶ 34      Affirmed.




                                                   -9-